DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the balance copper (Cu), zinc (Zn), and silver (Ag)" in claim 1 renders the claim indefinite.  The previously listed elements of the composition in the claim may have a sum of 100% which makes it unclear whether copper, zinc, and silver must be included in the composition in a nonzero amount or not and thus, a person having ordinary skill in the art would not be apprised of the scope of the invention. The term shall be interpreted as not requiring copper, zinc, and silver to be included in a nonzero amount.
4.	Claim 2 recites the limitation "one or more hardness improving elements are copper or zinc or both" in L. 1-3. There is insufficient antecedent basis for this limitation in the claim due to the amendment removing copper and zinc from the hardness improving elements and placing them in the balance. The claim shall be interpreted as the limitation “one or more hardness improving elements are copper or zinc or both” as not being present.
5.	The range of copper and/or zinc of 0.5-3.6% in claim 2 is non-further limiting of claim 1,
considering the minimum amount of gold of 96.4%, of hardness improving elements of 0.1%, and of flow improving elements of 0.0% are utilized, a remainder of 3.5% remains. The range of copper and/or zinc 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-2, 4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tridib et
al. (US-20050036901-A1), hereinafter Tridib.
Regarding Claims 1-2, Tridib teaches a gold based alloy ([0001]) having the composition shown in Table 1.
Table 1
Element
Claim 1
Claim 2
Tridib
Citation
Relationship
Au
96.4-97
96.4-97
96.9
[0029] Ex. 7
Within
Hardness
improving elements
0.1-3.6 Ni, Co,
Ga, Sn, Sb, Fe
0.1-3.6 Ni, Co,
Ga, Sn, Sb, Fe
Fe: 0.2
[0029] Ex. 7
Within
Flow improving
elements
0.0-0.1 Ir, Pd,
Al, In, Si, Fe,
Pb
0.0-0.1 Ir, Pd,
Al, In, Si, Fe,
Pb
Ir: 0.1
[0029] Ex. 7
Within
Balance
Cu, Zn, Ag
0.5-3.6 Cu, Zn
Cu: 0.3
Zn: 0.2
Ag: 0.3
[0029] Ex. 7
Within


When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Table 2
Element
Claim 7
Claim 8
Tridib
Citation
Relationship
Au
96.4-97
96.4-97
96.9
[0029] Ex. 7
Within
Hardness improving elements
0.1-3.6 Cu, Zn,
Ni, Co, Ga, Sn, Sb, Fe
0.1-3.6 Ni, Co,
Ga, Sn, Sb, Fe
Fe: 0.2
Cu: 0.3
Zn: 0.2
[0029] Ex. 7
Within
Flow
improving elements
0.0-0.1 Ir, Pd,
Al, Ge, Pb
0.0-0.1 Ir, Pd,
Al, Ge, Pb
Ir: 0.1
[0029] Ex. 7
Within
Balance
Ag
Cu, Zn, Ag
Ag: 0.3
[0029] Ex. 7
Within


When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP-06272716-A), hereinafter Kikuchi.
Regarding Claims 1 and 3, Kikuchi teaches a binary alloy ([0012]) containing nickel in an amount of 2-7% ([0013]) which overlaps the claimed one or more hardness improving elements selected from Ni, Co, Ga, Sn, Sb, and Fe being 0.1-3.6% of claim 1. Kikuchi further discloses the other element in the binary alloy being gold ([0014]) which would result in a gold content of 93-98% which encompasses the 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Allowable Subject Matter
10.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The invention of claim 4 is a gold alloy having the composition of claim 1, wherein the one or more hardness improving elements is 0.5-2.1% by weight.
Tridib is the closest prior art of record. Tridib teaches a Fe content of 0.2% ([0029] Ex 7). 
Tridib does not teach or suggest a composition having the hardness improving elements of 0.5-2.1% by weight.

The invention of claim 5, is a gold alloy having the composition of claim 1, wherein the silver content is between 1.4-3% by weight.
Tridib is the closest prior art of record. Tridib teaches a silver content of 0.3% ([0029] Ex. 7).
Tridib does not teach or suggest a silver content between 1.4-3% by weight.


Tridib is the closest prior art of record. Tridib teaches a Au content of 96.9%, a Fe content of 0.2%, and a silver content of 0.3% ([0029] Ex. 7). 
Tridib does not teach or suggest a composition with a gold content of 96.5% by weight, a composition having the hardness improving elements of 0.5-2.1% by weight, or a silver content between 1.4-3% by weight.

Response to Arguments
11.	Applicant’s arguments, see P. 4 Par. 2-3, filed 02/10/2021, with respect to Claims 1-6 have been fully considered and are persuasive. The 35 U.S.C. 112 Rejection of Claims 1-6 has been withdrawn.
12.	Applicant’s arguments, see P. 4 Par. 4 - P. 6 Par. 4, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1, 2, and 4 under 35 U.S.C. 102 have been fully considered and are persuasive. Applicant’s arguments see P. 4 Par. 4 – P. 6 Par. 4, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tridib et al. (US-20050036901-A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACOB JAMES GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736